ORDER STAYING REINSTATEMENT

Comes now the Indiana Supreme Court Disciplinary Commission and notifies this Court that the respondent has not confirmed that he has complied with the terms conditional to his reinstatement. By this Court’s Order of March 15, 1994, the respondent was suspended from the practice of law for sixty (60) days, with reinstatement subject to the conditions that he: (1) agrees to monitoring by the “Lawyers Assistance Program” of the Indiana State Bar Association and makes arrangements to participate in such program; (2) that he continues in Alcoholics Anonymous; (3) that he participates in a lawyers’ support group.
We therefore now find that the respondent should not be reinstated until he demonstrates to this Court that he has complied with the aforesaid terms.
IT IS, THEREFORE, ORDERED that respondent Kenneth R. Watson’s reinstatement to the practice of law is stayed, and that his suspension continue.
IT IS FURTHER ORDERED that the respondent shall have thirty (30) days from the date of this Order to respond, in writing, to the Disciplinary Commission’s “Objection to Automatic Reinstatement.” Thereafter, the Disciplinary Commission shall have thirty (30) days from the date of the respondent’s response to reply. After receipt of such pleadings, this Court shall determine the issue of respondent’s compliance with the terms of his reinstatement.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, and to the Indiana Supreme Court Disciplinary Commission.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana